                     Case 1:21-cv-03154-RA Document 19 Filed 05/24/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                                Southern District of New York


GRAN SABANA CORPORATION N.V.                                   )
                             Plaintiff                         )
                   v.                                          )      Case No.     21 Civ. 03154 (RA)
MITCHELL H. KOSSOFF                                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Albert Togut, not individually but solely in his capacity as the Chapter 7 Interim Trustee of Kossoff PLLC     .


Date: 05/24/2021                                                      /s/ Neil Berger
                                                                                            Attorney’s signature

                                                                     Neil Berger (NB-3599)
                                                                                        Printed name and bar number
                                                                                     Togut, Segal & Segal LLP
                                                                                         One Penn Plaza
                                                                                            Suite 3335
                                                                                       New York, NY 10119
                                                                                                  Address

                                                                      neilberger@teamtogut.com
                                                                                              E-mail address

                                                                     (212) 594-5000
                                                                                             Telephone number

                                                                     (212) 967-4258
                                                                                               FAX number
